Exhibit 10.35.2

 

SYNPLICITY, INC. LETTER OF PROMOTION

 

September 20, 2004

 

Gary Meyers

[Address]

 

Dear Gary,

 

Synplicity, Inc. (the “Company”) is pleased to confirm your promotion from Vice
President of Sales to President and Chief Operating Officer of the Company,
effective August 19, 2004. In this position, you will be reporting to Bernard
Aronson. As President and Chief Operating Officer your powers and
responsibilities will be those set forth in the Bylaws of the Company, as well
as other duties that are assigned to you by Mr. Aronson or the Board of
Directors of the Company.

 

Here are some details of the offer:

 

PAY: As a professional (exempt) employee, you will be paid on a salaried basis,
with paydays occurring semi-monthly. Effective August 19, 2004, your
semi-monthly pay will be $10,833.33 (or $260,000 on an annualized basis) to be
paid on the fifteenth and the last business day of each month. Until August 31,
2004, you will continue to be eligible for your current commission plan.
Subsequent to August 31, 2004, your current commission plan will terminate and
you will not accrue further commissions. You, Mr. Aronson and the Compensation
Committee of the Board of Directors will mutually agree on any future bonus or
commission plans for subsequent fiscal years.

 

BONUS: The Compensation Committee of the Board of Directors has determined that
you are eligible for a $100,000 target bonus for fiscal year 2005 upon
achievement of certain goals. The Board of Directors will determine goals at a
later time.

 

STOCK: The Compensation Committee of the Board of Directors has granted you two
Non Qualified Stock Options (NQ) for 200,000 shares each of Synplicity common
stock (an aggregate of 400,000 shares), in accordance with the 2000 Synplicity,
Inc. Stock Option Plan, as amended. The options will vest over a four-year
period from August 31, 2004 at a rate of 1/48th per month.

 

In connection with your promotion, you and the Company will enter into an
Amended and Restated Change of Control Stock Option Agreement substantially in
the form attached hereto as Exhibit A. In the event of a Change of Control (as
defined in Exhibit A), your options will be treated as set forth Exhibit A and
you will also be eligible to receive the severance and benefits set forth
therein.

 

You will continue to be eligible for all other benefits offered to employees of
the Company, such as group medical, dental, life and vision, as well as Short
Term Disability, Long Term Disability and Travel AD&D insurance, 401K plan,
Employee Assistance Program, Flexible Spending Account, Employee Stock Purchase
Plan, Tuition Assistance and Health Club Reimbursement.



--------------------------------------------------------------------------------

You will continue your accrual of Personal Time Off at your current rate of 6.67
hours per pay period, which may be used for sick leave, doctor appointments,
vacation or any other type of paid time off. Our ten Holidays for 2004 include:
New Years Day (January 1st & 2nd); Presidents Day (February 16th); Friday before
Memorial Day (May 28rd); Memorial Day (May 31th); Independence Day (July 4th);
Labor Day (September 6st); Thanksgiving day and the day after (November 25th and
26th); Day before Christmas Day (December 24th).

 

You will continue to be bound by the confidentiality agreement that you signed
upon employment with the company on January 5, 1998.

 

This promotion letter will amend and replace your offer letter dated December 3,
1997 (the “Original Letter”) and the Original Letter will be of no further force
or effect.

 

The terms of this promotion letter does not alter the nature of “At Will”
employment. Both you and Synplicity agree that your employment is completely
voluntary in nature, and will not be for a specific duration or term. Either you
or Synplicity may terminate the employment relationship for any reason, with our
without cause, and with or without notice.

 

Please sign below as an acknowledgement and acceptance of the terms set forth is
this letter.

 

Sincerely,

 

/s/ Bernard Aronson

--------------------------------------------------------------------------------

Bernard Aronson, Chief Executive Officer

 

I acknowledge and accept the terms and conditions described herein.

 

/s/ Gary Meyers

--------------------------------------------------------------------------------

 

September 20, 2004

Gary Meyers

 

Today’s Date